Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 19, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  148981 (33)(39)                                                                                        David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 148981
                                                                   COA: 319642
                                                                   Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion to strike is GRANTED. The motion to take
  judicial notice is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 19, 2019
         t0618
                                                                              Clerk